Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 21-33 are allowed.
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “a vertical interconnect structure extending through the first dielectric layer and the barrier layer; and an etch stop layer extending over the first dielectric layer and the barrier layer, wherein the etch stop layer is in direct contact with the first dielectric layer and the barrier layer, wherein the barrier layer comprises a first top surface, wherein the vertical interconnect structure includes a second top surface substantially level with the first top surface” as recited in claim 1, “a bottom barrier layer disposed on the first dielectric layer; an etch stop layer disposed directly on the bottom barrier layer; a contact via extending through the etch stop layer, the bottom barrier layer and the first dielectric layer and terminating on the contact feature; and a conductive feature disposed on and in direct contact with a top surface of the bottom barrier layer and a top surface of the contact via, wherein the bottom barrier layer comprises a circular shape in a top view” as recited in claim 21, and “a bottom barrier layer disposed on the first dielectric layer; a contact via extending through the bottom barrier layer and the first dielectric layer and terminating on the source/drain contact; an etch stop layer disposed on and in direct contact with the bottom barrier layer and the first dielectric layer; a second dielectric layer disposed on the etch stop layer; and a metal line extending through the second dielectric layer and the etch stop layer to directly contact the contact via” as recited in claim 28.


With regards to claims 1, 21, and 28, the closest prior art found was Huang et al. (Pub No. US 2006/0118962 A1) and teaches everything of claims 1, 21, and 28, except for “a vertical interconnect structure extending through the first dielectric layer and the barrier layer; and an etch stop layer extending over the first dielectric layer and the barrier layer, wherein the etch stop layer is in direct contact with the first dielectric layer and the barrier layer, wherein the barrier layer comprises a first top surface, wherein the vertical interconnect structure includes a second top surface substantially level with the first top surface” as recited in claim 1, “a bottom barrier layer disposed on the first dielectric layer; an etch stop layer disposed directly on the bottom barrier layer; a contact via extending through the etch stop layer, the bottom barrier layer and the first dielectric layer and terminating on the contact feature; and a conductive feature disposed on and in direct contact with a top surface of the bottom barrier layer and a top surface of the contact via, wherein the bottom barrier layer comprises a circular shape in a top view” as recited in claim 21, and “a bottom barrier layer disposed on the first dielectric layer; a contact via extending through the bottom barrier layer and the first dielectric layer and terminating on the source/drain contact; an etch stop layer disposed on and in direct contact with the bottom barrier layer and the first dielectric layer; a second dielectric layer disposed on the etch stop layer; and a metal line extending through the second dielectric layer and the etch stop layer to directly contact the contact via” as recited in claim 28.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML